DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention 1, Species 1 in the reply filed on 5/20/2022 is acknowledged.  The traversal is on the ground(s) that Species 9 (Figures 17 and 18) and Species 3 (Figure 7) should be examined along with Species 1 (Figures 1-4).  This is found persuasive and the Species noted by applicant are incorporated into Species 1 and examined together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention or Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaura (JP2000272670) in view of Newlong (JP 3150520).
Takaura discloses a pouch, the pouch comprising: a pouch main body (1): and an inner supporting member disposed inside the pouch main body (6), wherein the pouch main body includes a content containing portion (5), and a first fixture portion and a second fixture portion (41, 42) facing each other across the content containing portion, and the inner supporting member includes a first fixing portion fixed to the first fixture portion and a second fixing portion fixed to the second fixture portion (folded end portions of 6s, see Fig. 3); except does not expressly disclose the pouch including a gusset as claimed.
However, Newlong teaches a similar packaging bag being provided with gussets (7a, 7b) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the gussets taught by Newlong to the packaging bag taught by Takaura, in order to increase the capacity of the bag.
Takaura as modified above further discloses the inner supporting member includes a circulation portion having a hole shape or a cutout shape and configured to allow contents to circulate (Takaura 7); the inner supporting member is formed from a resin film including a thermal fusing layer. the first fixing portion is fixed to the first fixture portion by thermal fusing. and the second fixing portion is fixed to the second fixture portion by thermal fusing (Abstract); the pouch main body includes a front side film and a rear side film and a sealing portion (32) configured to allow the pouch main body to be formed in a bag-like shape (see Takaura Fig. 1) and at the sealing portion at least one of the first fixing portion or the second fixing portion is disposed between the front side film and the rear side film and is thermally fused to the front side film and the rear side film (Takaura Figs. 1, 2); at least one of the first fixing portion or the second fixing portion is, in a state of being folded in two such that the thermal fusing layer faces the front side film and the rear side film is disposed between the front side film and the rear side film (folded end portions of 6s, see Takaura Fig. 3); and the pouch main body includes a third fixture portion and a fourth fixture portion facing each other across the content containing portion and the inner supporting member includes a third fixing portion fixed to the third fixture portion and a fourth fixing portion fixed to the fourth fixture portion (multiple sets of fixing and fixture portions, see Takaura Fig. 3); and the inner supporting member is configured to divide the content containing portion into a plurality of spaces (see Takaura Fig. 3) and the inner supporting member is formed with a circulation portion configured to allow the plurality of spaces to communicate with each other (Takaura 7s).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaura (JP2000272670) in view of Newlong (JP 3150520) as applied to claim 4 above, and further in view of Martin et al. (US 2014/0370160, hereinafter ‘Martin’).
Takaura as modified above discloses all limitations of the claim(s) as detailed above and further including wherein 30at the sealing portion, the first fixing portion is disposed between the front side film and the rear side film and is thermally fused to the front side film and the rear side film except does not expressly disclose the handle hole as claimed.
However, Martin teaches providing a packaging bag sealing portion with a handle hole (see Figs. 1, 5, para 0086) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the handle member taught by Martin to the sealing portion taught by Takaura as modified above, in order to enable ready and easy hand-carrying of the pouch as taught by Martin (para 0088).
When viewed in combination, Takaura as modified above resultsin a device wherein at least a portion of the handle hole is formed extending through a section where the front side film, the rear side film, and the first fixing portion overlap (Takaura 32).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaura (JP2000272670) in view of Newlong (JP 3150520) as applied to claim 1 above, and further in view of Hoover (US 4786275).
Takaura as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the weakened portion as claimed.
However, Hoover teaches a similar packaging bag wherein a weakened portion (32) having a weaker strength than a strength of a peripheral section is formed at the inner supporting member itself or a fixing portion between the pouch main body and the inner supporting member.  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the weaken portion taught by Hoover to the divider connection taught by Takaura as modified above, in order to allow the compartments to be separated as taught by Hoover.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaura (JP2000272670) in view of Newlong (JP 3150520) as applied to claim 1 above, and further in view of Cohen (US 5137154).
Takaura as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the fluid containing portion as claimed.
However, Cohen teaches providing a compartmented bag with a fluid containing portion containing a fluid in an encapsulated state (15, 16) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the fluid containing portions taught by Cohen to the compartmented packaging taught by Takaura as modified above, in order to maintain the compartments in their relative positioned as taught by Cohen (col. 2, ll. 15-20).
When viewed in combination, Takaura as modified above results in a device wherein the fluid containing portion is formed at a fixing region between a film constituting the pouch main body and a film constituting the inner supporting member.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
July 31, 2022